J-A20017-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF P.K.R.C.                      IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF K.H.

                                                      No. 720 EDA 2022


               Appeal from the Decree Entered February 22, 2022
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000442-2021


IN THE INTEREST OF K.M.C.                        IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF K.H.




                                                     No. 721 EDA 2022



               Appeal from the Decree Entered February 22, 2022
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000443-2021

BEFORE: STABILE, J., MCCAFFERY, J. and PELLEGRINI, J.*

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20017-22



MEMORANDUM BY STABILE, J.:                       FILED SEPTEMBER 14, 2022

       K.H. (“Mother”) appeals from two decrees granting the petitions of the

Department of Human Services (“DHS”) to involuntarily terminate her

parental rights over her two children, K.M.C. (born July 31, 2011) and

P.K.R.C. (born April 1, 2014).1 We affirm.

       Mother raises the following issues in her brief:

       1. Whether the Trial Court erred in terminating [Mother]’s
       parental rights under 23 Pa.C.S.A. § 2511(a)(1), the evidence
       having been insufficient to establish [Mother] had evidenced a
       settled purpose of relinquishing her parental claim, or having
       refused or failed to perform parental duties.

       2. Whether the evidence was sufficient to establish that [Mother]
       had refused or failed to perform parental duties, caused Child to
       be without essential parental care, that conditions having led to
       placement had continued to exist, or finally that any of above
       could not have been remedied under 23 Pa.C.S.A. §§
       2511(a)(1), 2511(a)(5), and 2511(a)(8).

       3. Whether the evidence was sufficient to establish that
       termination of parental rights would best serve the needs and
       welfare of the Minor Child, under 23 Pa.C.S.A. § 2511(b).

       4. Whether the Trial Court erred in disallowing [Mother] to call to
       testify her Therapist John Radcliffe.

Mother’s Brief at 5.

       We review the first three issues together, because they all concern the

same question: whether termination of Mother’s parental rights was proper

____________________________________________


1 In the same decrees, the court also terminated the parental rights of the
children’s father, R.J.C. (“Father”).  Father did not appeal from either
decree.



                                           -2-
J-A20017-22



under Section 2511(a) and (b).       We review an order terminating parental

rights in accordance with the following standard:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We apply the standard

of clear and convincing evidence, which is defined as testimony that is so

“clear, direct, weighty and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.”     Id.   The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.    Initially, the focus is on the conduct of the parent.   The party

seeking termination must prove by clear and convincing evidence that the

                                      -3-
J-A20017-22


parent’s conduct satisfies the statutory grounds for termination delineated in

Section 2511(a).       Only if the court determines that the parent’s conduct

warrants termination of his or her parental rights does the court engage in

the second part of the analysis pursuant to Section 2511(b): determination

of the needs and welfare of the child under the standard of best interests of

the child. One major aspect of the needs and welfare analysis concerns the

nature and status of the emotional bond between parent and child with close

attention paid to the effect on the child of permanently severing any such

bond. In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). This Court need

only agree with the lower court as to any one subsection of Section 2511(a)

and any one section of Section 2511(b) in order to affirm. In re Adoption

of C.J.J.P., 114 A.3d 1046, 1050 (2015).

       We have reviewed the certified record, the briefs of the parties, the

applicable law, and the extensive and comprehensive opinion authored by

Judge Tereshko, dated October 8, 2021.           Following a detailed factual and

procedural history of this case in pages 2-28 of his opinion, Judge Tereshko

found that Mother’s conduct satisfied statutory grounds for termination

under Sections 2511(a)(1), (a)(5), and (a)(8).2 Judge Tereshko reasoned:

____________________________________________


2 Section 2511(a)(1) requires proof of “conduct continuing for a period of at
least six months immediately preceding the filing of the petition either has
evidenced a settled purpose of relinquishing parental claim to a child or has
refused or failed to perform parental duties.” Section 2511(a)(5) requires
proof that “[t]he child has been removed from the care of the parent by the
(Footnote Continued Next Page)


                                           -4-
J-A20017-22


      This Court heard clear and convincing evidence from Taylor
      Gore, APM/CUA2 Case Manager, who testified the family first
      became known to DHS when Mother gave birth on April 1, 2014,
      to P.K.R.C., and she tested positive for cocaine with no prenatal
      care. A GPS Report dated 4/2/2014 was created that reflected
      that information, and APM provided in-home services to the
      family. On July 5, 2015, another GPS report occurred when
      K.M.C. was found wandering the streets alone without shoes or a
      shirt. He was left alone with no food in the house. He also had
      cognitive delays and there was potential drug use by his parents.
      On July 15, 2014. K.M.C. was again found wandering alone
      blocks away from the home. At that time Mother was working
      seven days per week and Father was always under the influence
      of substances. Ms. Gore testified that in-home services again
      were implemented to try to remediate these concerns.

      Ms. Gore stated the next GPS report received for the family was
      March 28, 2016, where the allegations were lack of supervision
      and Father was arrested. There was another GPS report dated
      November 14, 2016, when K.M.C. had a head lice problem and
      was diagnosed with ADHD and was not receiving services.
      Mother also had a history of substance abuse, and the housing
      was inadequate because the Children were sleeping on the floor
      with only blankets. At that time the Children’s uncle was caring
      for them via a safety plan. Ms. Gore noted that nearly after two
      years of in-home services, then it was determined that services
      were no longer needed and APM/CUA needed to take the next
      step. An Order of Protective Custody (OPC) was obtained for the
(Footnote Continued) _______________________

court or under a voluntary agreement with an agency for a period of at least
six months, the conditions which led to the removal or placement of the
child continue to exist, the parent cannot or will not remedy those conditions
within a reasonable period of time, the services or assistance reasonably
available to the parent are not likely to remedy the conditions which led to
the removal or placement of the child within a reasonable period of time and
termination of the parental rights would best serve the needs and welfare of
the child.” Section 2511(a)(8) requires proof that “[t]he child has been
removed from the care of the parent by the court or under a voluntary
agreement with an agency, 12 months or more have elapsed from the date
of removal or placement, the conditions which led to the removal or
placement of the child continue to exist and termination of parental rights
would best serve the needs and welfare of the child.”



                                          -5-
J-A20017-22


     Children on December 13, 2016, when the Children were
     removed from Mothers care.

     Ms. Gore testified the Children were Adjudicated Dependent on
     January 11. 2017, and they were placed in Foster Care. Mother
     was informed of the Single Case Plan (SCP) objectives for
     reunification with her Children.    These objectives included
     mental health treatment, drug and alcohol dual diagnosis
     treatment, adequate housing, parenting classes, employment,
     and visitation with her Children.

     Regarding drug and alcohol and mental health objectives for
     Mother, Ms. Gore testified Mother attends NET, where she has
     attended for over four years and she receives methadone
     dosages weekly. Mother has been compliant as far as drug
     screens, and she has had positive drug screens throughout the
     life of the case, but not at this time. Ms. Gore noted that the
     dual diagnosis objective is still considered outstanding because
     Mother continues to use Methadone and has not been
     successfully discharged in which she is not receiving any doses
     of anything.

     Regarding mental health treatment, Ms. Gore testified that
     continues to be an objective. She was not aware of a specific
     diagnosis, but the objective requires individual therapy
     consistent with her drug and alcohol treatment. Regarding
     parenting, Ms. Gore testified Mother was referred to ARC for
     parenting throughout the life of the case.        She completed
     parenting back in 2018, and again in 2020. Mother recently self-
     enrolled into a parenting class again through the NET community
     care in which the class will begin [on] 2/23/2022. Ms. Gore
     opined that although Mother has attended three parenting
     classes, she has observed that Mother continues to have
     difficulties parenting her Children during visits.       She has
     observed Mother during visits five times since the last court days
     and notes that Mother is unable to redirect the Children. The
     Children do not listen to Mother’s direction, and instead they
     continue to do whatever they want. Ms. Gore continues to have
     safety concerns for the Children when they are with Mother. She
     has observed the Children at their home every month and notes
     that the Children behave differently with their caregiver, once
     they are given a directive to stop certain behavior then they
     immediately stop and adjust their behavior. She opined the


                                   -6-
J-A20017-22


     Children have a different respect level with the caregiver than
     with Mother.

     Regarding employment, Ms. Gore testified Mother has been
     employed at different times during the life of the case. Mother is
     currently employed and she submitted a pay stub for December
     of 2021 from Cracker Barrel, where she works as a waitress.
     Mother also reported she received money through the Pandemic
     Relief Fund during 2020 but did not report any Unemployment
     Compensation. Ms. Gore stated employment continues to be an
     outstanding objective because Mother has not provided
     documentation that she can maintain employment for six
     months or more on a consistent basis.

     Regarding housing, Ms. Gore testified Mother reported to her on
     2/11/2022, that she was living with her Aunt, but she has not
     been able to view the home for reunification purposes. Mother
     completed an ARC program for housing in 2019, and then she
     moved to Maryland in 2020, and the process began to assess the
     home. Mother then refused to cooperate with the assessment,
     and she moved back to Philadelphia in 2021. Mother then
     completed classes from Genesis Housing Corporation and
     presented a document dated February 9, 2022, noting she
     received a two-hour course for information on credit rating
     systems, disputing information, debt reduction and improving
     credit scores. Therefore, Ms. Gore opined Mother is not any
     closer to obtaining housing than she was before, and housing
     continues to be an outstanding objective.

     Regarding visitation, Ms. Gore testified that Mother’s visits were
     unsupervised since 2018, and there was a period in 2020 for 5
     to 6 months, when Mother’s whereabouts were unknown, and
     visits did not occur. She noted that when Mother reappeared in
     2021 the visits were reduced from 4 hours to 2 hours. Mother
     also had virtual visits with the Children off and on throughout
     the summer of 2021. In November 2021, this Court ordered
     supervised visits to assess the quality of the visits. Ms. Gore
     testified that [the] first visit in the fall of 2021 was at a Market
     and Mother’s paramour was present.                    She observed
     inappropriate behavior of the paramour towards P.K.R.C. where
     he touched her a few times, rubbing her hair and her back. She
     informed Mother that clearances were required for the paramour
     and that he should not be present for the visits.


                                    -7-
J-A20017-22


     Clearances were later run on the paramour and he did not pass
     the review and he could not be around the Children. Ms. Gore
     then supervised two visits in December 2021, the first one was a
     virtual visit and the paramour actually spoke to the Children
     through the telephone, and Mother was seen vaping during the
     visit. Mother was asked to stop vaping on the screen, and she
     did comply. The second visit was to occur at the library at Broad
     and Erie Streets, however, the library was closed, and the visit
     began outside a pizza shop. Ms. Gore ended the visit quickly
     because it was very cold outside.         She testified that she
     observed four visits totally and there were safety concerns
     during all of the visits due to Mother having difficulty locating a
     safe place for the visits. Ms. Gore noted she allowed Mother to
     make the decision on her own as to where and how the visits
     with her Children were conducted. Ms. Gore recommended that
     visits between Mother and the Children be supervised by the
     Agency. Mother’s visits occurred haphazardly on the street, in
     pizza shops or in a van, and Mother continues to not be able to
     provide a safe space for the visits. Ms. Gore testified Mother did
     not assist the Children with their homework, nor did she
     schedule medical or dental appointments.

Opinion, 5/5/22, at 31-35 (record citations omitted).

     Next, Judge Tereshko analyzed whether termination of parental rights

was in the best interests of the children under Section 2511(b):

     In this case, this Court had adequate evidence of the status of
     the parent-child bond to examine and determine whether
     terminating Mother’s parental rights would destroy a necessary
     and beneficial relationship. This Court heard credible, persuasive
     testimony from Ms. Gore who testified K.M.C., who is 10 years
     old, is currently placed with the same Caregiver since March of
     2020. He currently receives behavioral health services through
     Gemma with no medical management for his ADHD diagnosis.
     He has a BSC worker and mobile therapy through Gemma also,
     as well as child prep. She noted the Caregiver, with assistance
     from the Agency, arranged for all of these services. Ms. Gore
     noted Mother has never requested information so she can be in
     touch with his treatment team nor to see how he is doing in
     treatment. Mother has never asked for education nor school
     information, however, the Caregiver gives Mother updates and
     information. She noted the Child is doing great in the home and

                                    -8-
J-A20017-22


     that he has a very close relationship with his Caregiver. He is
     respectful and listens to her instruction. He is doing well in
     school and she provides him with incentives to keep him
     engaged.

     Ms. Gore opined K.M.C. has a parental bond with the Caregiver
     and looks to her when in need of anything. His Caregiver meets
     all of his educational, therapeutic, medical, behavioral and
     spiritual needs. She has discussed Adoption with K.M.C. and he
     is not opposed to being adopted by her. Ms. Gore opined K.M.C.
     would not suffer irreparable harm if Mother’s parental rights
     were terminated.

     Regarding P.K.R.C., who is 7½ years old, Ms. Gore testified she
     is currently placed in a Treatment level Foster Home through
     Gemma and has been there since May of 2021. She receives
     mental health services through Bethanna and attends Lingelbach
     Elementary School in the 2nd grade.      Ms. Gore noted the
     Caregiver ensures that the Child’s behavioral health services,
     medical and educational needs are being met.

     P.K.R.C. looks to the Caregiver for all of her daily needs and for
     safety and assistance.     She has observed the relationship
     between the Child and the Caregiver, and she opined there is
     parental bond between them. Ms. Gore opined P.K.R.C. would
     not suffer irreparable harm if Mother’s parental rights were
     terminated and that both K.M.C. and P.K.R.C.’s best interests
     would be served to be adopted and have permanency.

     On cross-examination by Jay Stillman, Esquire, attorney for
     Mother, Ms. Gore noted that both Children love their Mother, and
     both want to be with her.

     Mother testified that she completed seven sessions of parenting
     education at NET Treatment Centers on September 12, 2020 and
     presented a Certificate of Completion.     Mother stated she
     learned about emotional support guidance and educational
     guidance. Mother testified she consults with the Caregivers
     regarding the Children’s progress and care and is involved in
     that manner. Mother noted that K.M.C.’s progress has been
     amazing since he has been with the Caregiver and she only
     wants the best for him.




                                   -9-
J-A20017-22


      Regarding P.K.R.C., Mother testified she also discusses the
      Child’s progress and care with the Caregiver. Mother knows the
      Child has a lot of different behavioral problems where she
      doesn’t want to listen, and she has issues with lying.

      Mother testified about various housing programs she wants to
      get help for home buying, trying to get a grant and her problems
      with having no credit. She noted she signed up for the program
      at Genesis Housing Corporation in November of 2021, and she
      attends now. Mother testified she is employed at Cracker Barrel
      now and her salary is garnished for child support at the rate of
      $93.00 per week for the support of her 18-year-old daughter in
      New Jersey. Mother stated she has attempted to obtain housing
      but it has been difficult. She rents a hotel room and that is
      where most of her earnings go, towards paying the hotel. She
      stated she received $600 per week in unemployment benefits
      and also received food stamps. Mother testified she is currently
      staying with her Aunt to try and save money. Mother stated she
      considered “living a van life,” where she fixes up a van to be like
      a hotel room and she can live out of the van.

      On cross-examination by Megan Fitzpatrick, Esquire, attorney for
      DHS, Mother testified she was battling drug addiction during the
      early years of the Children’s placement and that all of the money
      she had would go towards buying drugs. Mother noted her
      drugs of choice were heroin and crack cocaine. Mother testified
      she is sober now and continues to fight for her sobriety in order
      to not go backtracking into addiction.

      Michael Angelotti. Esquire, TPR counsel, informed the Court that
      he was appointed to the case in August 2021, and he
      interviewed the Children in December 2021. He stated the
      Children have gone through the Adoption Prep and they are okay
      with being adopted by the Foster Parents.

Id. at 36-39 (record citations omitted).

      We agree with Judge Tereshko that the evidence was sufficient to

satisfy Section 2511(a)(1).     DHS filed its petition for the involuntary

termination of Mother’s parental rights on August 6, 2021, making the

Section 2511(a)(1) six-month look-back period February 6, 2021 to August

                                    - 10 -
J-A20017-22


6, 2021. Although it is the six months immediately preceding the filing of

the petition that is most critical to the analysis, the court must consider the

whole history of a given case and not mechanically apply the six-month

statutory provision. In re D.J.S., 737 A.2d 283, 286 (Pa. Super.1999). The

court must examine the individual circumstances of each case and consider

all explanations offered by the parent facing termination of his or her

parental rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination. Id. at 285.

      Here, the children were in foster care between February and August

2021. A parent of child in foster care has an affirmative duty to cooperate

with the agency, work towards reunification, and remedy the conditions that

led to the child’s continued placement. In re Julissa O., 746 A.2d 1137,

1141 (Pa. Super. 2000) (parent has an affirmative duty to work toward the

child’s return and this duty exists when child is placed in foster care).

      The children were removed from Mother’s care due to her housing,

substance abuse and mental health issues, which caused the children to be

without proper parental care, control, supervision and safety.        The initial

permanency goal was family reunification and her SCP objectives included

dual-diagnosis treatment, parenting classes, employment, housing and

visitation. These objectives remained consistent throughout the case.        The

dual-diagnosis objectives of mental health treatment and substance abuse

treatment were foundational objectives, as Mother implicitly acknowledged


                                     - 11 -
J-A20017-22


when she testified that her drug use and attempts to stay sober were the

cause of her housing issues, which persisted throughout the life of the case.

The evidence establishes that Mother failed to report for random drug

screens on February 15, 2017 and March 20, 2017, and tested positive for

cocaine on June 27, 2017, October 4, 2017, November 1, 2017 and January

24, 2018.   Although Mother attended substance abuse and mental health

treatment at NET for four years, she was not successfully discharged from

the program as of the February-August 2021 look-back period. Instead, at

the time of the termination hearing, she was enrolled in, and had not

completed, a methadone maintenance program, thereby establishing that

she had not successfully alleviated the substance abuse issue that led to the

children’s placement.

      Although Mother completed multiple parenting programs, she failed to

put what she learned into practice and failed to perform her parental duty to

provide proper care for the children. Ms. Gore testified that despite Mother

having unsupervised visitation with the children for over four years, Mother

failed to assist with their everyday needs, since she never reported that she

helped them with their homework, scheduled their dental or medical

appointments, or participated in any of their therapeutic services.

      Mother also failed to achieve a period of continuous employment

during the six-month look-back period, thus failing to demonstrate the

ability to provide financial stability for the children.   Even though Mother


                                     - 12 -
J-A20017-22


testified that she attended housing programs that provided her with

information concerning personal finance and credit, and that she had about

$600.00 in savings, she did not have a plan to achieve financial stability and

obtain housing for herself.

      Mother claims that the trial court erred in terminating her parental

rights pursuant to subsection (a)(1) because the evidence does not support

a finding that she evidenced a settled purpose to relinquish her parental

claim to the Children. Appellant’s Brief, p. 15. This argument fails because

the court did not find, and DHS did not proceed under the theory, that

Mother evidenced a settled purpose to relinquish her parental claim.

Instead, the evidence established, and the court found, that Mother failed to

perform her parental duties for the statutory period under Section

2511(a)(1). See Opinion at 40-42. Since we agree that the evidence was

sufficient to satisfy Section 2511(a)(1), we need not address whether the

evidence was sufficient to satisfy subsections (a)(5), and (a)(8).     In re

Adoption of C.J.J.P., 114 A.3d at 1050.

      We further agree with Judge Tereshko that the evidence was sufficient

to satisfy Section 2511(b).   Once the court has found that the statutory

requirements for involuntary termination of parental rights have been met

pursuant to Section 2511(a), the court must determine under Section

2511(b) whether severing the parent-child relationship is in the child’s best

interest. In re Adoption of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).


                                    - 13 -
J-A20017-22


Subsection 2511(b) involves a “needs and welfare” analysis by the trial court

which focuses solely on the child in entering a decree terminating parental

rights. In re I.G. and J.G., 939 A.2d 950, 956 (Pa. Super. 2007).

      The Superior Court has explained the Section 2511(b) analysis as

follows:

      Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of a child. The
      trial court also must discern the nature and status of the parent-
      child bond, with utmost attention to the effect on the child of
      permanently severing that bond. The extent of the bond-effect
      analysis necessarily depends upon the unique facts and
      circumstances of the particular case.

      We observe that an Orphans Court is not required by statute or
      precedent to order a formal bonding evaluation by an expert.
      Indeed, in assessing the parental bond, the orphans’ court is
      permitted to rely upon the observations and evaluations of social
      workers. Moreover, the mere existence of an emotional bond
      does not preclude the termination of parental rights.

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should consider the
      intangibles, such as the love, comfort, security, and stability the
      child might have with the foster parent. Additionally, this Court
      stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012) (citations and indentations

omitted), overruled on other grounds by In re Adoption of L.B.M., 163

A.3d 172 (Pa. 2017).

      In determining whether a bond exists between a parent and child,

“[t]he bonding cannot be in one direction only… but must exhibit a bilateral

relationship   which   emanates   from   the   parents’   willingness   to   learn

                                    - 14 -
J-A20017-22


appropriate parenting, [and] drug rehabilitation.” In re K.K.R.S., 958 A.2d

529, 534 (Pa. Super. 2008). Where a child’s relationship with his parent is

unhealthy and impedes his ability to attach to a preadoptive family, it cannot

be considered a beneficial bond.     In re T.S.M., 71 A.3d 251, 271 (Pa.

2013).   In analyzing the child’s best interest, the court must consider the

importance of stability to the child, the reasons why the child was in care for

so long, and the child’s relationship with his pre-adoptive caregivers in

rendering its decision.   In re Steven S., 612 A.2d 465, 471 (Pa. Super.

1992).

      The record supports Judge Tereshko’s decision that the termination of

Mother’s parental rights would not cause the Children to suffer irreparable

harm. Ms. Gore testified that K.M.C. and P.K.R.C. each share a parent/child

bond with their respective preadoptive foster parent, are not opposed to

being adopted, and that any issues that might result from the termination of

Mother’s parental rights could be addressed in their weekly therapy sessions.

Ms. Gore’s testimony is consistent with the Children’s legal counsel, who

stated that he met with the Children, who both told him that they agreed

with adoption by their respective resource parents.     Based on this record,

the trial court properly found that neither Child would suffer irreparable

harm, and that their needs and welfare were best served by terminating

Mother’s parental rights and freeing them for adoption by their respective

foster parent.


                                    - 15 -
J-A20017-22


       Even if Children had a bond with Mother, “the mere existence of an

emotional bond does not preclude the termination of parental rights.” K.M.,

53 A.3d at 791. In determining whether to terminate parental rights,

       … the trial court can equally emphasize the safety needs of the
       child, and should consider the intangibles, such as the love,
       comfort, security, and stability the child might have with the
       foster parent. Additionally, this Court stated that the trial court
       should consider the importance of continuity of relationships and
       whether any existing parent-child bond can be severed without
       detrimental effects on the child.

Id. “Common sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.” T.S.M., 71 A.3d at 268. The record,

establishes that each child was in a preadoptive home and bonded with his

or her respective foster family. Thus, the trial court properly concluded that

each child’s developmental, physical and emotional needs and welfare was

best served by termination of Mother’s parental rights.

       For these reasons, Judge Tereshko’s order terminating Mother’s

parental rights over both children was proper under Section 2511(a) and

(b).

       In her final argument, Mother contends that the trial court erred in

excluding the testimony of her former therapist, Mr. John L. Radcliffe, Jr.,

M.S., L.P.C., who would have provided testimony concerning her Methadone

maintenance treatment and level of cure. We review this evidentiary ruling




                                     - 16 -
J-A20017-22


for abuse of discretion.   In re Adoption of R.Y., 72 A.3d 669, 675 (Pa.

Super. 2013).

      Judge Tereshko concluded that this testimony was unnecessary,

reasoning:

      This Court asked Mr. Stillman [Mother’s attorney] if he would
      stipulate to the fact that Mother is in methadone maintenance
      treatment and receiving weekly drug and alcohol treatment. He
      did not agree and stated that it his impression that it was not
      believed that Mother’s issues had resolved because she is still on
      methadone. The former therapist’s testimony would testify that
      Mother has achieved a level of cure, not that he would testify
      that Mother no longer needs methadone maintenance.             Mr.
      Stillman’s request to call Mother’s former therapist was denied
      because this testimony was not to be about Mother’s ongoing
      treatment in methadone maintenance and would not offer any
      additional information to this Court.

Opinion at 39-40. Based on this analysis, we conclude that preclusion of the

therapist’s testimony was a proper exercise of discretion.

      For these reasons, we affirm Judge Tereshko’s order terminating

Mother’s parental rights over K.M.C. and P.K.R.C.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2022




                                    - 17 -